Civil action to reform deed and to declare rights of parties under the deed as reformed.
On 22 May, 1923, plaintiffs executed and delivered to defendant deed for mill site situated in Yancey County, containing about an acre of land, and it is alleged that a reverter clause, in case the mill ceased to operate, was omitted through the mutual mistake of the parties.
On the trial, plaintiff was allowed to amend so as to allege that the omission was occasioned by the fraud of the grantee.
The jury returned the following verdict:
"Was the provision that the property conveyed in the deed should revert to the grantors when the mill ceased to operate omitted from the deed of T. L. Edge and wife, Bessie Edge, to the North State Feldspar Corporation by mutual mistake or by the fraud of the grantee? Answer: `Yes,'"
There was a judgment on the verdict, from which the defendant appeals, assigning errors.
The verdict is uncertain or ambiguous. Wood v. Jones, 198 N.C. 356,151 S.E. 732. It is in the alternative. Pearce v. Fisher, 133 N.C. 333,45 S.E. 638. Its conclusiveness necessitates another hearing. Plotkin v.Bond Co., 200 N.C. 590, 157 S.E. 870; Bank v. Broom Co., 188 N.C. 508,125 S.E. 12; Holler v. Tel. Co., 149 N.C. 336, 63 S.E. 92. "A verdict finding matter uncertainly or ambiguously, is insufficient, and no judgment shall be given thereon." Coke on Littleton, 227, quoted with approval in Crews v. Crews, 64 N.C. 536. "It is misleading to embody in one issue two propositions as to which the jury might give different responses." Emery v. R. R., 102 N.C. 209, 9 S.E. 139; Carey v. Carey,108 N.C. 267, 12 S.E. 1038; Mfg. Co. v. Assur. Co., 106 N.C. 28,10 S.E. 1057; DeHart v. Jenkins, 211 N.C. 314, 190 S.E. 218.
A verdict, whether upon one or many issues, should be certain and determinative of the controversy. Plotkin v. Bond Co., supra; Chapman-HuntCo. v. Board of Education, 198 N.C. 111, 150 S.E. 713; Bank v. BroomCo., supra; McAdoo v. R. R., 105 N.C. 149, 11 S.E. 316; Emery v. R. R.,supra.
Here, the alternative verdict establishes neither proposition with certainty or definiteness, as the evidence of mutual mistake, if any, is very slight, and the sufficiency of the allegation of fraud is quite doubtful, if not deficient. Pearce v. Fisher, supra. *Page 248 
Nor is the verdict capable of interpretation so as to support the judgment quod recuperet, by proper reference to the pleadings, the evidence, the admission of the parties, and the charge of the court.Newbern v. Gordon, 201 N.C. 317, 160 S.E. 182; Short v. Kaltman,192 N.C. 154, 134 S.E. 425; Kannan v. Assad, 182 N.C. 77,108 S.E. 383.
The rights of the parties have not been sufficiently determined.
New trial.